His Honor being of opinion, upon the evidence introduced by plaintiff, that he was not entitled to recover, the plaintiff submitted to judgment of nonsuit and appealed.
It was conceded on the argument that the only point in this case was that fully discussed in the opinion in Long v. Walker, ante, whether a sale of land, by virtue of execution, to satisfy a judgment on a debt created prior to April 24th, 1868, without allotting a homestead, and where the debtor owned no land except that sold, was void or valid.
This case presents no new phase of the question; but the land in controversy having been sold to satisfy a large number of judgments, and being, according to the testimony, worth ten thousand dollars, we assume that if it did not sell for a large sum at the Sheriff's sale, subsequent purchasers, including the plaintiff, have paid a price approximating (122) its full value. The facts in the case at bar, therefore, illustrate the position stated in Long v. Walker, that while the amount *Page 121 
involved there was insignificant, the principle was one that had influenced numerous and heavy expenditures of money for several years previous to the year 1888.
For the reasons stated in the opinion referred to, the judgment of nonsuit must be set aside and a new trial granted.
Error.